DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 7/29/2022 and 12/16/2021 are acceptable.
Drawings
The drawings filed on 12/16/2021 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 128/16/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 10, 14, 15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Daubenspeck et al. (US 2010/0038780).

    PNG
    media_image1.png
    321
    509
    media_image1.png
    Greyscale

Regarding claim 1, Daubenspeck discloses:
A semiconductor device for direct chip attachment, comprising: 
a substrate (22, ¶0030);
a semiconductor die (10, ¶0030) having a conductive pillar (12,¶0024) extending from a front side, the semiconductor die electrically coupled to the substrate through the conductive pillar, and the front side of the semiconductor die being spaced apart from the substrate by a gap; and 
a capillary flow structure having first and second elongate flow elements (14) projecting from the front side toward the substrate, the first and second elongate flow elements being laterally spaced apart from each other by a first width configured to induce capillary flow of an underfill material along a length of the first and second elongate flow elements (¶0030).
Regarding claim 10, Daubenspeck discloses:
A semiconductor device for direct chip attachment, comprising: 
a substrate (22); 
a semiconductor die (10) having a conductive pillar (12) extending from a front side, the semiconductor die electrically coupled to the substrate through the conductive pillar, and the front side of the semiconductor die being spaced apart from the substrate by a gap; and 
first and second capillary flow structures each having first and second elongate flow elements (14) projecting from the front side toward the substrate, the first and second capillary flow structures being laterally spaced apart from each other by a first width configured to induce capillary flow of an underfill material between the first and second capillary flow structures (¶0030).
Regarding claim 3, Daubenspeck further discloses:
wherein surfaces of the first and second flow elements, the substrate, and the front side of the semiconductor die form a first passageway through which the underfill material travels from induced capillary flow (¶0030).
Regarding claim 5, Daubenspeck further discloses:
wherein the conductive pillar is inside the first passageway, and wherein an induced capillary flow rate within the first passageway is higher than an induced capillary flow rate within the gap outside of the first passageway (¶0030).
Regarding claim 14, Daubenspeck further discloses:
The semiconductor device of claim 10, wherein the first and second elongate flow elements of the first capillary flow structure, the substrate, and the front side of the semiconductor die form a first passageway through which the underfill material travels from induced capillary flow, and wherein the first and second elongate flow elements of the second capillary flow structure, the substrate, and the front side of the semiconductor die form a second passageway through which the underfill material travels from induced capillary flow (¶0030).
Regarding claim 15, Daubenspeck further discloses:
The semiconductor device of claim 10, wherein the first and second elongate flow elements of the first capillary flow structure, the substrate, and the front side of the semiconductor die form a first passageway through which the underfill material travels from induced capillary flow, and wherein the first and second elongate flow elements of the second capillary flow structure, the substrate, and the front side of the semiconductor die form a second passageway through which the underfill material travels from induced capillary flow (¶0030).
Allowable Subject Matter
Claims 2, 4, 6-9, 11-13, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose “wherein the first and second elongate flow elements contact the substrate when the semiconductor die is electrically coupled to the substrate” in combination with the remaining claimed features.
Regarding claim 4, the prior at does not disclose “wherein the first passageway is free from pillars, and wherein an induced capillary flow rate within the first passageway is higher than an induced capillary flow rate within the gap outside of the first passageway” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “a second capillary flow structure having first and second elongate flow elements projecting from the front side toward the substrate, each of the first and second capillary flow elements of the second capillary flow structure being laterally spaced apart from each other by a second width configured to induce capillary flow of an underfill material along a length of the first and second elongate flow elements of the second capillary flow structure” in combination with the remaining claimed features.
Regarding claim 11, the prior art does not disclose “herein the first and second capillary flow structures contact the substrate when the semiconductor die is electrically coupled to the substrate” in combination with the remaining claimed features.
Regarding claim 16, the prior art does not disclose “wherein opposing outer surfaces of the first and second capillary flow structures, the substrate, and the front side of the semiconductor die form a third passageway through which the underfill material travels from induced capillary flow” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899